*417The plaintiffs in this case were the purchasers of a pieoe of property formerly belonging to Mrs. George H. iougall. These then lessors rented to defendant the premises No. 1838 Fern Street for a period of one year commencing on the 1st of'July, 1918, and ending on the 30th of June, 1919. Among other clauses in the lease, there is to he found this clause: "It is understood and agreed that failure of lessee to notify lessor or his agents in writing within thirty days of expiration of this lease shall he construed as a renewal of same, under such terms and conditions as is now enjoyed." This lease was duly recorded and transferred to plaintiffs in this suit in due course.-
It transpires from reading the testimony and the various letters between counsel in this case that shortly after the expiration of the lease in cuestión the plaintiff and defendant met on the streets in this City and defendant offered his check in payment of the rent due for the following month,?35.00. Nher. the offer of the check was made, plaintiff produced an ordinary receipt which defendant refused to accept, buty^tefldered a receipt mnd-i fy-Wic^t?fa terms of the renewal of.the lease heretofore quoted. The plaintiff said that he must see his lawyer about this and asked that the parties meet the following day so that matters could be adjusted and payment made. Defendant did not appear the following day, but a notification or letter was written by his attorney stating his willingness to pay the rent for that month upon a receipt to be signed as dictated in accordance with the renewal obligation of the lease.
Several letters of the same character passv.ú between the attorneys of the'parties without coming to any definite conclusion, and eventually a perraptory notice was sent by plaintiff's attorney that if within twenty-four hojSs after the receipt of the letter fixing the time for payment wa3 not *418made, an ejectment proceeding or suit for possession would be brought,and no payment having been made on other letters of the same character intervening but without producing money results, the money being in the hand3 of the attorney of defendant ready.and willing to pay as frequently asserted, which offers were declined, and this suit instituted.
There is little or no dispute about the facts as thus stated, and the only question is, can defendant avail himself of the obligation that the lease devol ves upon him by placing the money, as he said he did, and as the attorney states in the hands of his counsel? Tie think not. Tie think the law is absolutely the other way, and in order to avail himself of the obligation and the enjoyment of the lease, it was compulsory for him to make payment in money and nothing else would answer. In this connection, we refer to the case of Mudd vs. Skille's Heirs, 6 La. p. 19. "A real tender can not be made so ac to 3top interest, unless the legal formalities are pursued, thus, a tender to the plaintiff's attorney at law is insufficient."
In the 2nd Annual, Bacon, et als vs. Smith, et als, p. 441, the syllabus reads: "The mere announcement by the maker of a note of his readiness to pay, made to the holder, and the refusal of the latter to receive the amount or. the ground that it had been attached at the suit of a third person, is r.ot a legal tender and cannot stop: intere3tv-S, Quoting ;jj g' Code of Practice, 407-415. '<& l, ft. *'}
.Garland'3 Revised Code of Practice of touíísjjJúi&í fteo. 1, Art. 404. "Heal Tender,’1 n’rhen a defendant confesses that he owns the -/.-hole ox a part either of the debt or of the property demanded of him, and the plaintiff refuoes to receive v/hat sveh defendant aehnoNle djes that he owec him, such defendant may aubs a real tendon of .same to such plaintiff either after the issue hd3 bsoh joined or oven previous to any judicial ¿rccerdinjs having been instituted against him.” *419C. P. 417. C.C. 2167.
"That the tender be made in tiie place agreed u.-on Por the payment, or that, if there be no" special agreement as to the place of payment, it be made either to the creditor himself or at his dwelling, or at the house ohosen for the execution of the agreement."
Art. 407 of the Code of Practice reads: "Tender of Money." "Rher, the tender is for money due, it must be made to the creditor himself or at his actual or chosen domicile, by the debtor or his agent, in the presence of two witnesses, residing in the place, by tendering to such creditor the sum which is due to him, with interest and such costs as he may have incurred, and exhibiting ouch sum to him in the presence of such witnesses in current money of the United States." Also see Arts. 409 and 411, C. P., also see 46 Ann. Simonds vs. Sheriff, et als, p. 472-473, and under the head of "Tender" Cyc, Vol. 38, p. 143, Sec. 3. "Tdien making a tender there must be an actual offer by the tenderer to pay. An announcement -without more oí an intention of making a payment is not sufficient, r.or is an assertion of readiness or willingness to pay sufficient,"
Ke have thus gone into the-facta and the law of this case and have cone to the decided opinion that the plaintiff has fully made out his case --nd the defendant has f.died under the law to give the satisfaction that the law requires in similar cases. There could be no other payment and no other tender except such as the law provides for; that the mere fact that from month to month defendant has handed his attorneys the amount of rent due to plaintiff is not a legal tender and cannot so bs construed under any circuí:.stances.
For she reasons assigned in this opinion, the judgment of the court a quo is affirmed.
Judgment affirmed.